Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1 was amended to recite that the silicon supply unit is configured to supply the liquid containing the silicon-containing compound into either the mixing tank through a silicon supply line or into an outer tub of the substrate processing tub through a branch line branched from the silicon supply line via a three-way valve. This amendment has necessitated the withdrawal of the previous double patenting and prior art rejections.
Applicant has requested a rejoinder of the claims, but the examiner has denied the request as the method claims were deemed a distinct invention from the apparatus claims which were elected without traverse on October 21, 2019.

Claim Interpretation
The mixing unit is no longer interpreted as under 35 USC112(f) as the claims were amended to recite that the mixing unit includes a mixing tank. However, the interpretation of the silicon supply unit continues to be interpreted under 35 USC 112 (f). Recall as recited in the Non-Final Rejection mailed November 6, 2019 the silicon supply unit is interpreted as element 44 as recited in [0062] of the original specification and according to [0074] of the original specification includes a silicon source 44A, a silicon supply line 44B, and a flow rate controller 44C.
EXAMINER’S AMENDMENT

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 10-12 directed to a substrate processing method which was non-elected without traverse on October 21, 2019.  Accordingly, claims 8 and 10-12 been cancelled.

Allowable Subject Matter
Claims 1, 3-5, and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach a substrate processing apparatus with the combination of a substrate processing tub, first circulation line, second circulation line, mixing unit, supply line, a silicon supply unit that is configured to supply the liquid from a silicon source containing the silicon-containing compound into either the mixing tank through a silicon supply line or into an outer tub of the substrate processing tub though a branch line branched from the silicon supply line via a three-way valve, and a control unit that is configured to switch the three-way valve to supply the liquid containing the silicon-containing compound into a selected one of the mixing tank and the outer tub of the substrate processing tub as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716